          Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 1 of 9




           Services Provided by Laird J. Lucas on Sawtooth Diversions
           Litigation, ICL v. Forest Service , No. 1:18-cv-44-BLW (D.
           Idaho)

Date                                     Services                            Time
2/26/16    Conf w/ B. Hurlbutt re status of investigation and communications
           on ESA consultation notice letter to Sawtooth NF
                                                                                 0.1
3/1/16     Conf w/ J. Hayes/ICL and A. Haak re facts and investigation for
           ESA consultation notice letter and status, strategy                   0.2
3/4/16     Review B. Hurlbutt memo and draft ESA notice to Sawtooth NF
           re diversions consultation claims; review files re same; edit and
           revise same; memo to B. Hurlbutt with comments and edits on
           notice letter and attaching other past notices                        0.7
           2016 Hours                                                              1

1/18/17    Conf. w/ B. Hurlbutt and staff attorneys re status of draft notice
           letter, next steps, timing, strategy                                    0.2
2/8/17     Review B. Hurlbutt memo and draft ESA notice letter to FS; edit
           and revise FS notice letter, and review prior notices, cases re
           same; draft and revise response memo on strategy, concerns, next
           steps                                                                   0.5
2/13/17    Confs w/ B. Hurlbutt and J. Hayes/ICL re status of notice letter,
           research, strategy, next steps                                          0.3
2/21/17    Conf. w/ J. Hayes, M. Kellner/ICL and B. Hurlbutt re status of
           Sawtooth NF ESA notice letter, recent communications, facts,
           strategy and next steps                                                 0.5
2/23/17    Memos w/ M. Kellner and B. Hurlbutt re NOI and possible
           litigation; review files for prior notices and litigation; conf w/ J.
           Hayes and B. Hurlbutt re evaluating diversions and next steps           0.5
3/10/17    Review B. Hurlbutt memo and revised Sawtooth NF ESA notice
           letter re 24 Sawtooth diversion; edit and revise same; memo to B.
           Hurlbutt re suggested next steps, cite checks, and distribution to
           client                                                                  0.4
3/13/17    Review M. Kellner and B. Hurlbutt memos re issuance of notice
           letter and conf w/ B Hurlbutt re same                                   0.1
4/18/17    Review A. Haak memo and map of diversions and respond w/
           suggestions                                                             0.1




                                                  1
           Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 2 of 9




5/16/17     Review B. Hurlbutt memo and FS response letter to NOI; memos
            w/ L. Rule and B. Hurlbutt re same and potential litigation
            strategies                                                           0.3
6/7/17      Conf. w/ B. Hurlbutt re status of negotiations w/ Forest Service
            and M. Kellner draft response                                        0.1
8/25/17     Conf. w/ B. Hurlbutt re M. Kellner conf w/ FS and status             0.1
10/27/17    Conf. w/ J. Hayes, M. Kellner and B. Hurlbutt re status of
            Sawtooth NF ESA notice letter, recent communications, facts,
            strategy and next steps                                              0.4
11/1/17     Review M. Kellner update memo on discussions w/ Sawtooth NF
            and next steps on proposed litigation, timing; review B. Hurlbutt
            response to same; brief conf w/ J. Hayes and B. Hurlbutt re same     0.2
11/22/17    Review draft Sawtooth diversions complaint from B.Hurlbutt;
            review prior complaints and notice letter re same; edit and revise
            draft complaint and memo to B. Hurlbutt re edits and next steps,
            timing                                                               1.3
12/14/17    Conf. w/ M. Kellner/ICL and B. Hurlbutt re status of negotiations
            w/ Forest Service, timing, and proposed complaint, strategy          0.3
12/19/17    Tel conf w/ B. Hurlbutt, L. Rule and staff attorneys re status of
            negotations w/ FS, recent info from NOAA Fisheries, strategy and
            re-evaluation of potential complaint                                 0.2
            2017 Hours                                                           5.5

1/26/18     Conf w/ J. Hayes and B. Hurlbutt re proceeding with litigation and
            rep agreement; review and revise rep agreement and sign with J.
            Hayes                                                                0.2
1/29/18     Review final complaint and memo to B. Hurlbutt approving filing
            and summons, civil cover sheet; memo to J. Hayes and B.
            Hurlbutt re signed rep agreement                                     0.2
4/6/18      Conf. w/ B. Hurlbutt re status of complaint, service and
            government non-response, and re intervention motion and strategy
                                                                                 0.2
4/9/18      Review Fed Defendant's answer, and prepare and file notice of
            appearance; conf w/ J. Hayes and M. Kellner/ICL, B. Hurlbutt re
            Forest Service answer, communications w/DOJ, litigation
            planning and moving for summary judgment on liability, potential
            remedies issues and timing, potential settlement                     0.7




                                                 2
          Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 3 of 9




4/9/18     Review intervention motion, brief, and declaration; research ID
           Secy of State re Salmon Headwaters coalition, review J. Hayes
           memo w/ articles on J. Christianson; conf w/ J. Hayes, M. Kellner,
           B. Hurlbutt re intervention motion, response options and strategy,
           further investigation, possible A. Barker conflicts, next steps
                                                                                 0.5
4/10/18    Review court notice re magistrate availability; review and
           organize case files                                                   0.1
4/13/18    Conf. w/ B.Hurlbutt re ICL standing declarants                        0.1
4/17/18    Conf w/ B. Hurlbutt and staff re litigation status and outlook        0.1
4/18/18    Review DOJ corresp re case planning and conf w/ B. Hurlbutt re
           same                                                                  0.1
4/19/18    Review B. Hurlbutt memo re his call w/ DOJ on possibility of
           settlement and extending case management deadline for
           negotiations; memos w/ J. Hayes and B. Hurlbutt re same and next
           steps; memo to DOJ re communications during B. Hurlbutt
           absence                                                               0.1
4/23/18    Review B.Hurlbutt memo and initial draft opposition brief to
           SHCA motion to intervene; review other briefs, cases and research
           for response to intervention motion; continue drafting and revising
           response to intervention; memos w/ M. Kellner/ICL re draft
           response to intervention and next steps                                1
4/24/18    Review email and draft stipulation, order to stay litigation from
           K.Poirier/DOJ, and respond to same                                    0.1
4/25/18    Review M. Kellner/ICL memo and edits to intervention
           opposition; check cites and further edit intervention response;
           finalize and attn to electronic filing of same                        0.4
4/25/18    Memo to J. Hayes and M. Kellner/ICL and B. Hurlbutt re filing
           and status of Joint Motion to Stay; memos w/ K. Poirier/DOJ re
           Joint Motion to Stay                                                  0.1
4/30/18    Conf w/ B. Hurlbutt re status of litigation and next steps,
           commucations w/DOJ                                                    0.1
5/1/18     Conf w/B. Hurlbutt and staff re status of litigation and possible
           settlement;review B. Hurlbutt memos w/ J. Hayes/ICL re stay
           motion, settlement, next steps                                        0.2
5/7/18     Review court notices re granting stay and resetting litigation plan
           and conference call deadlines; calendar same                          0.1
5/8/18     Review court notice and download, review proposed intervenors'
           reply brief and supplemental declaration on motion to intervene;
           memo to J. Hayes and M. Kellner/ICL and B. Hurlbutt re same           0.2


                                                3
           Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 4 of 9




5/9/18      Review B. Hurlbutt memo re DOJ correspondence on settlement
            and next steps; memos w/ M. Kellner and B. Hurlbutt re same           0.1
5/10/18     Review B. Hurlbutt memos re recent WWP/FS settlement on
            Salmon Challis diversions and possible use in Sawtooth diversions
            settlement                                                            0.1
6/12/18     Review FS settlement letter and B.Hurlbutt memo; conf w/ B.
            Hurlbutt to discuss same, next steps and strategy                     0.2
6/22/18     Review B. Hurlbutt and M. Kellner memos and draft settlement
            docs for FS; memos and tel call w/ B. Hurlbutt re same and next
            steps                                                                 0.3
7/5/18      Review court order granted limited intervention to remedies;
            review B. Hurlbutt memos re settlement offer                          0.1
7/9/18      Memos w/B. Hurlbutt re settlement letters and intervenors             0.1
7/27/18     Conf. w/ R. Johnson/ICL re litigation status and issues; conf w/ B.
            Hurlbutt re FS settlement reply and next steps,strategy               0.3
7/31/18     Review M. Kellner memos re FS settlement counter offer and
            status of diversions, strategy                                        0.1
8/6/18      Review M.Kellner and B.Hurlbutt memos re FS settlement couter-
            offer analysis and response                                           0.1
8/8/18      Review B. Hurlbutt memo re status and proposed joint litigation
            plan; response memo on joint litigation plan, edits, next steps       0.2
8/10/18     Review B.Hurlbutt memo and DOJ edits to joint litigation and
            respond approving same; review filed joint litigation plan and attn
            to calendaring dates                                                  0.1
8/14/18     Memos and conf w/B. Hurlbutt re joint litigation plan and
            litigation conf call w/ court; review memo to D.Metcalf/court
            clerk re same                                                         0.1
8/15/18     Conf w/ B.Hurlbutt and memos re litigation conf call w/court          0.1
8/16/18     Review B. Hurlbutt memo and D. Metcalf memo re cancelling
            litigation status conf; conf w/B. Hurlbutt re conversation w/
            concerned landowner                                                   0.2
10/2/18     Conf. w/ B.Hurlbutt and staff attorneys re timing for admin record
            and our opening SJ briefing, strategy                                 0.1
10/16/18    Review Fed Defs notice of filing Admin Record; conf w/ B.
            Hurlbutt re briefing                                                  0.1
10/29/18    Conf. w/ B.Hurlbutt re status of Admin Record review, SJ briefing
            schedule, use of extra record evidence, next steps and timing
                                                                                  0.2




                                                 4
           Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 5 of 9




12/10/18    Conf. w/ B.Hurlbutt re status of draft SJ motion, opening brief,
            SOF and declarations, next steps and timing; review draft Motion
            for SJ and edit same; review draft B. Hurlbutt decl and approve
            same; review draft SOF and edit, comment on same                      0.9
12/10/18    Review B. Hurlbutt memo and six Quiet Title complaints from
            Sawtooth diverters; memo to ICL and B.Hurlbutt re analysis and
            possible strategy options on same                                     0.3
12/11/18    Confs w/ B. Hurlbutt re opening SJ brief and arguments; review
            prior briefs and cases re FS authority and requirements;
            extensively revise, restructure and edit opening SJ brief; review
            docket sheet re same                                                  3.5
12/12/18    Continue drafting, revising and editing opening SJ brief; review
            prior D. Idaho cases re Upper Salmon diversions and include
            discussion in opening brief                                           2.2
12/12/18    Further revise and edit opening SJ brief, and memo to B. Hurlbutt,
            L. Rule and E. Potter re same, strategy issues, review and further
            edits, timing                                                         1.1
12/13/18    Review B.Hurlbutt memo re revised brief and respond w/
            suggestions; conf w/B.Hurlbutt re claims, brief,timing,ICL review,
            next steps                                                            0.2
12/13/18    Review draft standing declarations from B. Hurlbutt and edit,
            revise same and response memos to same                                0.4
12/13/18    Review L. Potter and L. Rule memos and comments on draft
            opening SJ brief and claims, cases, strategy and proposed
            revisions; conf w/ B.Hurlbutt re same and timing for review of
            next version of draft brief                                           0.5
12/14/18    Review and revise J. Hayes declaration and memos w/ B.Hurlbutt
            and J. Hayes re finalizing same; review and revise latest draft of
            opening SJ brief and SJ motion, and memos and confs w/ B.
            Hurlbutt re same; review and approve SOF                              2.2
12/14/18    Review J. Hayes memo approving declaration; conf and memos
            w/B.Hurlbutt re finalizing and filing SJ motion, opening brief and
            other materials; review court notice of filing and B.Hurlbutt memo
            to client re same; review final filed SJ opening brief and memos
            w/B.Hurlbutt re same                                                  0.5
12/17/18    Conf. w/ B. Hurblutt re SJ filing and Quiet Title actions, next
            steps                                                                 0.1
            2018 Hours                                                           18.9




                                                 5
          Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 6 of 9




1/28/19    Review FS notice re revised schedule after government shutdown        0.1
           and B. Hurlbutt memo to client re same; calendar same
1/30/19    Review court notices re new SJ hearing and briefing schedule          0.1
           after shutdown, and conf w/ B.Hurlbutt re same
2/22/19    Conf w/ B. Hurlbutt re revised SJ briefing schedule and calendar      0.1
           same
3/5/19     Review court notices re FS SJ filings and B.Hurlbutt memo to          0.2
           client reps re same; conf w/B. Hurlbutt re FS arguments, reply
           brief timing, research needs, quiet title cases, next steps and
           strategy
3/7/19     Conf w/ B.Hurlbutt re reply SJ briefing and timing for review of      0.1
           draft brief
3/12/19    Conf. w/ B.Hurlbutt, L. Rule and other staff attorneys re FS legal    0.2
           arguments and our reply SJ brief, outlook, timing and strategy
3/15/19    Conf. w/ B.Hurlbutt re status of SJ response/reply brief, and next    0.8
           steps and timing; review draft response/reply brief from same, and
           make comments on same, and memo to B. Hurlbutt re next steps,
           suggested revisions
3/26/19    Conf w/ B. Hurlbutt, G. Todd and staff attorneys re SJ reply brief    0.2
           and arguments, strategy, and next steps
3/27/19    Conf. w/ J. Hayes and M. Kellner/ICL, B. Hurlbutt and G. Todd re      0.3
           status of SJ briefing, reply brief and facts, arguments, timing and
           schedule
3/29/19    Memos w/ B.Hurlbutt re reply SJ brief, timing for my review           0.1
4/30/19    Conf. w/ B. Hurlbutt and staff re status of SJ briefing and oral      0.1
           argument schedule
5/7/19     Review B.Hurlbutt memo to clients re FS SJ reply brief; review        0.7
           reply brief and analyze litigation status and strategy options
5/20/19    Conf. w/ B. Hurlbutt re preparing for SJ oral argument and review     0.1
           memos w/ M. Kellner re same
5/28/19    Conf w/ B. Hurlbutt and staff re SJ hearing and prep                  0.1
5/31/19    Review all SJ briefs and review ESA and regulations; lengthy          2.8
           meeting w/ B. Hurlbutt, A. Rogerson and M. Kellner re moot
           court prep session for oral argument
6/1/19     Memos w/ B. Hurlbutt re LJL doing SJ oral argument and hearing        0.8
           prep; planning and strategy re oral argument presentation and
           exhibits, themes; general oral arg prep
6/2/19     Review 9th Cir cases and further legal research on Matejko , other    1.2
           ESA action cases; review materials and oral arg prep



                                                6
          Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 7 of 9




6/3/19     Review AR docs and B. Hurlbutt exhibits for SJ hearing; memos        3.3
           and confs w same re cases, facts, AR, hearing prep; review ESA,
           regs and cases; prepare timeline; review pleadings; general
           hearing prep
6/4/19     Review all filings, AR materials, cases, and prepare for oral        4.1
           argument; review D. Metcalf memo re oral argument time
           allocations; multiple memos and confs w/ B. Hurlbutt re same and
           strategy; review status of QTA cases for oral argument; general
           argument prep
6/4/19     Attend court and present oral argument on SJ motion; confs w/ M.     2.7
           Kellner, B. Hurlbutt and other AFW attorneys re debriefing on
           hearing and strategy options moving forward
6/5/19     Conf. w/ B. Hurlbutt re SJ argument; organize case files             0.2
6/18/19    Review B. Hurlbutt memo to clients and court notice re SJ            0.5
           decision; review SJ decision; draft and revise memo to B. Hurlbutt
           re analysis of same, and next steps on remedies and litigation
           strategy
6/28/19    Review B. Hurlbutt memo re proposed corresp to DOJ re remedies       0.2
           schedule and stipulation, strategy; draft and revise response memo
           on same and strategy and timing options
6/29/19    Review B. Hurlbutt memos w/ DOJ re remedies, and memos w/            0.1
           client re same
7/15/19    Conf. w/ B. Hurlbutt re status of Forest Service response to         0.2
           inquiry on remedies and re timing for litigation, possible appeal
7/18/19    Review B. Hurblutt memos w/ DOJ re remedies settlement               0.1
           negotiations; further memos and conf w/ B. Hurlbutt re same and
           strategy
7/19/19    Lengthy conf w/ B. Hurblutt re strategy and ideas for settlement     0.5
           negotiations w/ DOJ, scheduling, possible remedies motion and
           next steps
7/22/19    Review B. Hurlbutt and J. Hayes memos re settlement talks and        0.1
           proposal by FS, next steps
7/26/19    Review B.Hurlbutt corresp w/ DOJ and client re potential             0.2
           settlement; conf w/ same re strategy and next steps
8/20/19    Review B. Hurlbutt memos w/ J. Hayes/ICL re latest FS                0.1
           settlement offer and strategy options, response
8/22/19    Review B. Hurlbutt and J. Hayes memos re settlement negotitions      0.1
           and respond
9/3/19     Conf. w/ B. Hurlbutt and staff attorneys re status of remedies       0.1
           settlement


                                                7
           Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 8 of 9




9/24/19     Conf. w/ B. Hurlbutt re remedies negotiations and issues, his conf      0.2
            w/ M. Kellner/ICL and next steps
9/30/19     Review B. Hurlbutt memo and corresp re draft remedies                   0.2
            settlement; response memo to same on draft settlement and next
            steps
10/7/19     Review B.Hurlbutt and DOJ memos re further settlement                   0.1
            negotiations over monitoring language
10/11/19    Review B.Hurlbutt memo to client re latest draft settlement and         0.2
            finalizing approval of same; conf w/ same re settlement,
            timing,fees
10/28/19    Conf w/ B. Hurlbutt and M.Kellner/ICL re status of settlement,          0.2
            monitoring letter, fees claim
10/29/19    Conf w/ B.Hurlbutt and staff attorneys re DOJ proposed revision         0.1
            of settlement title, next steps, and fee claim
11/4/19     Review B.Hurlbutt memos w/DOJ re approval of settlement and             0.1
            next steps to finalize same
11/5/19     Conf. w/ B. Hurlbutt re settlement status and hours for fee claim       0.1
11/8/19     Review B. Hurlbutt memo re status of settlement, side letter, and       0.1
            what I need to do, respond to same
11/19/19    Review SNF letter re diversions consultation and memo to M.             0.3
            Kellner and J. Hayes re same; review D.Flanagan/DOJ memo re
            same and finalizing settlement and respond; review further memo
            fr D. Flanagan and final settlement, sign and return same for
            filing; further memo to ICL re settlement and review M. Kellner
            responses
11/21/19    Review court notices and entry of order on remedies stipulation         0.2
            and final judgment; memos to clients re same, and next steps re
            fees and enforcement;calendar fee motion deadline
11/22/19    Review and edit timesheets for fee claim; review prior ESA fee          2.2
            claims and briefs; begin drafting fee motion and developing
            lodestar calculations, and review B. Hurlbutt timesheets for same
11/23/19    Continue reviewing and redacting timesheets and preparing               1.8
            lodestar calculations; draft and revise fee motion; prepare cost bill
11/26/19    Review fee motion deadline, and draft, revise memo to D.                0.2
            Flanagan/DOJ re fee motion and settlement, timing; review and
            finalize, file bill of costs
11/28/19    Review prior ESA fee motions and briefs; draft and revise ICL fee       1.3
            motion, opening brief; review and revise Lucas declaration for
            same



                                                   8
           Case 1:18-cv-00044-BLW Document 47-3 Filed 11/29/19 Page 9 of 9




11/29/19    Review court docket sheet, SJ decision, and remedies stipulation,      1.1
            and continue drafting and revising opening fee brief; revise and
            finalize LJL timesheets, fee declaration, motion and opening brief;
            check cites in brief and file fee motion and supporting materials;
            memo to D. Flanagan/DOJ re same and next steps; memo to client
            re same
            Total 2019 Hours to Date                                              28.9




                                                 9
